Schlemmer v Covell (2019 NY Slip Op 06363)





Schlemmer v Covell


2019 NY Slip Op 06363


Decided on August 22, 2019


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on August 22, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., PERADOTTO, CARNI, NEMOYER, AND WINSLOW, JJ.


1306 CA 18-01169

[*1]CLIFFORD SCHLEMMER, PLAINTIFF-APPELLANT,
vJANICE COVELL, DEFENDANT-RESPONDENT. 


CELLINO & BARNES, P.C., BUFFALO (GREGORY V. PAJAK OF COUNSEL), FOR PLAINTIFF-APPELLANT.
HAGELIN SPENCER LLC, BUFFALO (SEAN M. SPENCER OF COUNSEL), FOR DEFENDANT-RESPONDENT. 

	Appeal from an order of the Supreme Court, Niagara County (Frank Caruso, J.), entered May 8, 2018. The order denied the motion of plaintiff for partial summary judgment. 
Now, upon the stipulation of discontinuance signed by the attorneys for the parties on May 9, 2019, and filed in the Niagara County Clerk's Office on May 10, 2019,
It is hereby ORDERED that said appeal is unanimously dismissed without costs upon stipulation.
Entered: August 22, 2019
Mark W. Bennett
Clerk of the Court